DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and/or Claims
	The amendment of 23 September 2020 has been entered in full.  Claim 236 is amended.  Claims 259-262 are added.
Claims 236-240, 255, and 258-262 are under consideration in the instant application.

Withdrawn Objections and/or Rejections
1.	The rejection of claims 236, 238, 240, 242, 256, and 257 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Czechowicz et al. (Hematol Oncol Clin N Am 25: 75-87, 2011) and Di Giacomo et al. (Hematologica 97(4): 491-499, 2012) as set forth at pages 4-7 of the previous Office Action of 23 March 2020 is withdrawn in view of the amended claims (23 September 2020).  Specifically, Czechowicz et al. and Di Giacomo et al. do not teach administering an agent that decreases the level or activity of EXT-1, an agent that decreases the level or activity of VCAM-1, or heparin.
2.	The rejection of claims 237, 239, 255, and 258 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Czechowicz et al. (Hematol Oncol Clin N Am 25: 75-87, 2011), Di Giacomo et al. (Hematologica 97(4): 491-499, 2012), and Bridger et al. (US 2006/0035829) as set forth at pages 7-9 of the previous Office Action of 23 March 2020 is withdrawn in view of the amended claims (23 September 2020).  

Claim Objections
3.	Claims 260 and 262 are objected to because of the following informalities:  
3a.	Claims 260 and 262 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

4.	Claims 236, 238, 240, 259, and 261 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Czechowicz et al. (Hematol Oncol Clin N Am 25: 75-87, 2011) and Ramirez et al. (Blood 114: 1340-1343, 2009).
	Czechowicz et al. teach that hematopoietic stem cell transplantation treats hematologic malignancies, bone marrow failure states, and HIV (page 78, first full paragraph; page 79, 3rd full paragraph).  Czechowicz et al. disclose that recent studies show that endogenous/host hematopoietic stem cells (HSCs) enter the blood stream via division-independent egress from the bone marrow, leaving behind empty HSC niches available for donor cell transplantation, and explaining why low levels of engraftment are documented in nonconditioned settings (page 81, 3rd full paragraph).  Czechowicz et al. teach that HSCs continue to vacate from the marrow and enter the blood, suggesting that more HSC niches may become available over time (page 81, 3rd full paragraph).  Czechowicz et al. indicate that to increase the competition between donor and host HSCs, the vacancy of the HSC niches may be increased through mobilizing host HSCs out of the marrow environment and into circulation (page 81, last paragraph).   Czechowicz et al. teach that one strategy to improve hematopoietic stem cell transplantation is accomplished by administering reagents such as AMD3100, which induces significant mobilization without cell proliferation (page 82, lines 1-3).  It is noted that AMD3100 is a CXCR4 antagonist and also known as “plerixafor” in the prior art (see for example, Hoggatt et al. Methods Molec Biol 904: 49-67, 2012; page 51, last paragraph; cited on the PTO-892 mailed 08 March 2017). Czechowicz et al. indicate that murine studies demonstrate that drugs, such as AMD3100, function as 
	Czechowicz et al. do not teach the administration of an agent that decreases the level or activity of VCAM-1 to a subject.
 	Ramirez et al. disclose that interruption of the VCAM-1/VLA-4 axis with a small molecule inhibitor, BIO5192, results in a 30-fold increase in murine hematopoietic stem and progenitor cell (HSPCs) mobilization over basal levels (abstract; Figure 1D; page 1342, column  1, 2nd full paragraph).  It is noted that Ramirez et al. specifically teach that BIO5192 inhibits the activity of VCAM-1 (page 1342, column 1, 1st full paragraph, Figure 1B).  Additionally, Ramirez et al. indicate that an additive effect on hematopoietic progenitor cell mobilization is observed when AMD3100 (plerixafor) is combined with BIO5192 (abstract; page 1342, column 1, 2nd full paragraph; Figures 1E-1H).  Ramirez et al. teach that a similar additive effect on HSPC mobilization is observed for combination of AMD3100, BIO5192, and G-CSF (page 1342, column 1, 2nd full paragraph).  Ramirez et al. also disclose engraftment of mice that receive transplants of HSPCs mobilized after a single dose of AMD3100 and BIO5192 approach that of a 4-day course of G-CSF (page 1342, column 1, 3rd full paragraph).  
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the nontoxic method of conditioning a subject for transplanted donor hematopoietic stem cells comprising administering AMD3100 as taught by Czechowicz et al. by also administering the VCAM-1/VLA-4 axis inhibitor, BIO5192, (and also, optionally G-CSF) as taught by Ramirez et al.  The person of ordinary skill in the art would have been rd full paragraph; page 1342, column 2, 2nd full paragraph).  The person of ordinary skill in the art reasonably would have expected success because AMD3100 mobilizes host HSCs out of the marrow environment into circulation and the combination of VCAM-1/VLA-4 axis inhibitor, BIO5192, also rapidly mobilizes hematopoietic stem and progenitors cells alone and in combination with AMD3100 (see Czechowicz et al., pages 81-82;; see Ramirez et al., abstract; Figure 1D; page 1342, column 1, 2nd full paragraph; Figures 1E-1H).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06   A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


s 237, 239, 255, and 258 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Czechowicz et al. (Hematol Oncol Clin N Am 25: 75-87, 2011) and Ramirez et al. (Blood 114: 1340-1343, 2009) as applied to claims 236, 238, 240, 259, and 261 above, and further in view of Bridger et al. (US 2006/0035829; “Bridger2”).
	The teachings of Czechowicz et al. and Ramirez et al. are set forth above.
Czechowicz et al. and Ramirez et al. do not teach the administration of a CXCR2 agonist to a subject.
Bridger2 teach a method of mobilizing hematopoietic stem and/or progenitor cells into the bloodstream of a subject comprising administering to the subject an effective amount of at least one CXCR4 antagonist and CXCR2 agonist, GROβ (page 2, [0015, 0018]; page 3, [0031]).  Bridger et al. teach that the CXCR4 antagonist includes AMD3100 (page 2, [0010]; page 23, [0591]; page 26, [0621].  Bridger2 disclose that additional active ingredients, such as GM-CSF, may be administered in combination with a CXCR4 inhibitor and GROβ (page 23, [0595]).  Bridger2 indicate that conditions which may be ameliorated by the method of the invention include hematopoietic disorders, such as leukemias (page 24, [0604]).  Bridger2 teach that the subject administered at least one CXCR4 antagonist and GROβ is a transplantation recipient or subject infected with HIV (page 3, [0032]; claim 15; page 24, [0604]).  Bridger2 disclose that the combination of AMD3100 and GROβ results in a rapid additive to synergistic effect for mobilization of progenitor cells, neutrophils, and total white blood cells when compared to either agent alone (page 27, [0627]).  Bridger2 also demonstrate that the peak mobilization for the combination of AMD3100 and GROβ is between 15 minutes to an hour following injection (page 26, [0622]; Tables 1 and 2).  
nd full paragraph; Figures 1E-1H).  The person of ordinary skill in the art reasonably would have expected success because the combination of AMD3100 and GROβ results in a rapid additive to synergistic effect for mobilization of progenitor cells, neutrophils, and total white blood cells out of the marrow when compared to either agent alone and the combination of a VCAM-1/VLA-4 axis inhibitor (BIO5192) also mobilizes a population of hematopoietic stem/progenitor cells with superior in vivo self-renewing ability out of the bone marrow (see Bridger2, page 2, [0011]; page 27, [0627];; Czechowicz et al., pages 81-82; Ramirez., page 1342, column 1, 3rd full paragraph; page 1342, column 2, 2nd full paragraph). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06   A person of ordinary skill has good reason to pursue the known KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

(i)	At the bottom page 6 and the top of page 8 of the Response of 23 September 2020, Applicant argues that none of the references cited by the Examiner (Czechowicz et al.; Bridger2) teach conditioning a subject having a hematological malignancy or HIV for engraftment of transplanted hematopoietic stem cells and/or progenitor cells in the absence of cytotoxic conditioning by administering a CXCR2 agonist or a CXCR4 antagonist in combination with an agent that decreases the level of activity o EXT-1, an agent that decreases the level or activity of VCAM-1, or heparin, as claimed.  At the top of page 7, Applicant asserts that in particular, Czechowicz et al. contends that limited murine studies suggest AMD3100 function as effective nontoxic conditioning therapeutics but is silent on whether such conditioning is in a subject having hematological malignancy or with HIV.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  Specifically, Czechowicz et al. teach that replacement of disease-causing stem cells with healthy ones has been achieved clinically via hematopoietic cell transplantation for the past 40 years as a treatment for a variety of cancers and immunodeficiencies (page 75 through the top of page 76).    Czechowicz et al. teach that the application of hematopoietic stem cell (HSC) transplantation treats hematologic malignancies, bone marrow failure states, and HIV (page 78, first full paragraph; page 79, 3rd full paragraph).  Czechowicz et al. indicate that to increase the competition between donor and host HSCs, the vacancy of the HSC niches may be increased 
Furthermore, the Bridger2 reference utilized in the second rejection under pre-AIA  35 U.S.C. 103(a) discloses that conditions which may be ameliorated by the method of the invention include hematopoietic disorders, such as leukemias (page 24, [0604]).  Bridger2 teach that the subject administered at least one CXCR4 antagonist and GROβ is a transplantation recipient or subject infected with HIV (page 3, [0032]; claim 15; page 24, [0604]).  



Conclusion
Claims 236-240, 255, 258, 259, and 261 are rejected. Claims 260 and 262 are objected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Holley et al.  J Biol Chem 286(8): 6241-6252, 2011 (teach that low doses of heparin enhance differentiation of embryonic stem cells while higher doses of heparin inhibit differentiation in a dose-dependent manner (page 6245, column 2); does not teach conditioning a subject for HSC transplantation by administering heparin)

*Kikuta et al.  Exp Hematol 28: 311-317, 2000 (teach that an anti-VCAM1 antibody induces mobilization of hematopoietic progenitor cells into blood from bone marrow and spleen in mice)

Or et al.  Transplant 61(7): 1067-1071, 1996 (teach that administration of low molecular weight heparin enhances platelet recovery in bone marrow transplant patients and may help to prevent veno-occlusive disease; does not teach conditioning a subject for HSC transplantation by administering heparin)

Papayannopoulou et al.  Blood 98: 2403-2411, 2001 (teach retention of intravenously administered bone marrow cells to the bone marrow is mediated partly by the VLA-4/VCAM-1 pathway; also indicate that D4D mice with low expression of domain 1 containing protein from VCAM-1 have a higher baseline presence of CFU-Cs and CFU-Ss in blood as compared to controls (page 2408, column 2, 1st full paragraph; page 2409, top of column 1))

Sevilla et al.  Haematol 89: 249-251, 2004 (teach greater yield of peripheral blood progenitor cells in children undergoing leukapheresis and anticoagulation with heparin and acid citrate dextrose (ACD) as compared to ACD alone (page 249, column 2, 2nd full paragraph; Table 2; page 250, column  1)) 

Zohren et al.  Blood 111: 3893-3895, 2008 (teach that anti-VLA-4 antibody, natalizumab, leads to the egress of CD34+ hematopoietic progenitor cells from the bone marrow into the peripheral blood in multiple sclerosis patients) 



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
02 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647